Title: From John Adams to James Warren, 3 January 1775
From: Adams, John
To: Warren, James


     
      Dr Sir
      Braintree Jany. 3d. 1775
     
     I have this Moment recd a Line from Mrs. Warren and will in close her Letter to Mrs. Maccaulay, by the first Opportunity. Be pleased to make my Compliments to Mrs. Warren.
     Yesterday I recd a Letter from Anapolis in Maryland from my Friend Mr. Chase, inclosing the Resolutions of their provincial Convention consisting of Eighty Members representing all their Counties. I wish I could inclose it to you, but it must be printed here. They unanimously approve, the Proceedings of the Continental Congress, and determine to carry them punctually into Execution—chose the same Delegates with two new ones for the next Congress. Vote to kill no Lambs—to raise Flax, Cotten and Hemp—and unanimously vote a Militia to be established, through the whole Province by the People themselves, who are to choose their own officers. And all Persons between 16 and 50 are to be imbodied. Unanimously vote to raise 10,000£ to be laid out by the County Committees in Arms and Ammunition, to be kept and disposed of by the Committees, as they shall think proper. Unanimously vote that Contributions for Boston be continued as long as wanted, and resolve unanimously “that if the late Acts of Parliament, relative to the Massachusetts Bay, shall be attempted to be carried into Execution by Force in that Colony, or if the assumed Power of Parliament to tax the Colonies Shall be attempted to be carried into Execution by Force, in that or any other Colony that in Such Case, this Province will Support Such Colony to the Utmost of their Power.
     They Recommend Simular Resolutions to all the other colonies and vote Circular Letters to be sent them.
     You will soon see the whole I hope—there is a charming Spirit in the whole, as well as in Chase’s Letter. He says “he thinks we may never have a more favourable Crisis to determine the Point, I mean the Colonies will probably never be so cordially united, and their Spirits in a higher Tone than at present.”
     He says that recent Advices leave us little Room to hope. We must therefore trust to the goodness of our Cause, our own Virtue and Fortitude. He says “he has no doubt that Sentiments equally generous and wise prevail in our Colony, who have hitherto exhibited an Example of Wisdom, Patience and Fortitude to the disgrace of the present, and the Admiration of the future Generation.”
     We have no great News. The old rotten Rascalls are again chiefly chosen. I have Seen the List,—very few new Members.
     If you see Drapers Papers and Mills and Hicks’s—you will observe that The Arch Enemy, is at work again in his infernal Council at Boston.
     I never think of the Junto there, immured as they are, without recollecting, the infernal Spirits in Milton after they had recovered from their first astonishment arising from their fall from the Battlements of Heaven to the Sulphurous Lake—not subdued tho confounded—plotting a fresh assault upon the Skies. “What tho the Field be lost? All is not lost; th’ unconquerable Will and Study of Revenge, immortal Hate and Courage never to submit or yield &c. Of this be sure, to do ought good never will be our Task, but ever to do ill our Sole Delight.”—&c. Is not this rather too frolick some and triumphant for the Times, which are dull enough—and as bad as they can be. I doubt whether War, Carnage and Havock would make us more unhappy than this cruel state of Suspense we suffer in the Contemplation of them in Prospect, in Haste
     
      John Adams
     
    